


Exhibit 10.3

 

PEREGRINE SYSTEMS, INC.

 

1997 DIRECTOR OPTION PLAN

 

(As Amended January 18, 2000 and Effective April 8, 1997)

 

1.             Purposes of the Plan.  The purposes of this 1997 Director Option
Plan are to attract and retain the best available personnel for service as
Outside Directors (as defined herein) of the Company, to provide additional
incentive to the Outside Directors of the Company to serve as Directors, and to
encourage their continued service on the Board.

 

All options granted hereunder shall be nonstatutory stock options.

 

2.             Definitions.  As used herein, the following definitions shall
apply:

 

(a)           “Board” means the Board of Directors of the Company.

 

(b)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)           “Common Stock” means the Common Stock of the Company.

 

(d)           “Company” means Peregrine Systems, Inc., a Delaware corporation.

 

(e)           “Director” means a member of the Board.

 

(f)            “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a Director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

 

(g)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(h)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable, or;

 

--------------------------------------------------------------------------------


 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

 

(i)            “Inside Director” means a Director who is an Employee.

 

(j)            “Option” means a stock option granted pursuant to the Plan.

 

(k)           “Optioned Stock” means the Common Stock subject to an Option.

 

(1)           “Optionee” means a Director who holds an Option.

 

(m)          “Outside Director” means a Director who is not an Employee.

 

(n)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(o)           “Plan” means this 1997 Director Option Plan.

 

(p)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.

 

(q)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Internal Revenue Code of
1986.

 

3.             Stock Subject to the Plan.  Subject to the provisions of Section
10 of the Plan, the maximum aggregate number of Shares which may be optioned and
sold under the Plan is 600,000 Shares of Common Stock (the “Pool”).  The Shares
may be authorized, but unissued, or reacquired Common Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated). Shares
that have actually been issued under the Plan shall not be returned to the Plan
and shall not become available for future distribution under the Plan.

 

4.             Administration and Grants of Options under the Plan.

 

(a)           Procedure for Grants. All grants of Options to Outside Directors
under this Plan shall be automatic and nondiscretionary and shall be made
strictly in accordance with the following provisions:

 

(i)            No person shall have any discretion to select which Outside
Directors shall be granted Options or to determine the number of Shares to be
covered by Options granted to Outside Directors.

 

(ii)           Each Outside Director shall be automatically granted an Option to
purchase 25,000 Shares (the “First Option”) on the date on which such person
first becomes an Outside Director, whether through election by the shareholders
of the Company or appointment by

 

2

--------------------------------------------------------------------------------


 

the Board to fill a vacancy; provided, however, that a Director who was an
Inside Director immediately prior to becoming an Outside Director shall not
receive a First Option; provided further, however, that no Director who is an
Outside Director on the effective date of this Plan shall be granted a First
Option.

 

(iii)          Each Outside Director shall be automatically granted an Option to
purchase 5,000 Shares (a “Subsequent Option”) on the day following each Annual
Meeting of the Company’s Shareholders commencing with the 1998 Annual Meeting of
the Company’s Shareholders; provided that he or she is then an Outside Director
and if, as of such date, he or she shall have served on the Board for at least
the preceding six (6) months.

 

(iv)          The terms of a First Option granted hereunder shall be as follows:

 

(A)          the term of the First Option shall be ten (10) years.

 

(B)           the First Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Sections 8
and 10 hereof.

 

(C)           the exercise price per Share shall be 100% of the Fair Market
Value per Share on the date of grant of the First Option.  In the event that the
date of grant of the First Option is not a trading day, the exercise price per
Share shall be the Fair Market Value on the next trading day immediately
following the date of grant of the First Option.

 

(D)          subject to Section 10 hereof, the First Option shall become
exercisable as to twenty-five percent (25%) of the Shares subject to the First
Option on the first anniversary of its date of grant, and as to six and
one-quarter percent (63%) on the last day of each consecutive three-month period
thereafter, provided that the Optionee continues to serve as a Director on such
dates.

 

(v)           The terms of a Subsequent Option granted hereunder shall be as
follows:

 

(A)          the term of the Subsequent Option shall be ten (10) years.

 

(B)           the Subsequent Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Sections 8
and 10 hereof.

 

(C)           the exercise price per Share shall be 100% of the Fair Market
Value per Share on the date of grant of the Subsequent Option. In the event that
the date of grant of the Subsequent Option is not a trading day, the exercise
price per Share shall be the Fair Market Value on the next trading day
immediately following the date of grant of the Subsequent Option.

 

(D)          subject to Section 10 hereof, the Subsequent Option shall become
exercisable as to twenty-five percent (25%) of the Shares subject to the
Subsequent Option on the first anniversary of its date of grant, and as to six
and one-quarter percent (63%) on the last day of each consecutive three-month
period thereafter, provided that the Optionee continues to serve as a Director
on such dates.

 

3

--------------------------------------------------------------------------------


 

(vi)          Notwithstanding any provision of Section 10 hereof, in no event
shall either (i) the number of shares of Common Stock, issuable upon exercise of
a First Option or Subsequent Option granted pursuant hereto or (ii) the number
of shares of Common Stock issuable upon exercise of a then-outstanding First
Option or Subsequent Option, or the exercise price thereof, be adjusted in
connection with any forward split of the Company’s Common Stock (including any
stock split effected in the form of a stock dividend).

 

(vii)         In the event that any Option granted under the Plan would cause
the number of Shares subject to outstanding Options plus the number of Shares
previously purchased under Options to exceed the Pool, then the remaining Shares
available for Option grant shall be granted under Options to the Outside
Directors on a pro rata basis. No further grants shall be made until such time,
if any, as additional Shares become available for grant under the Plan through
action of the Board or the shareholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

 

5.             Eligibility. Options may be granted only to Outside Directors;
provided, however, no Outside Director shall be granted an Option hereunder if
(A) he or she is directly or indirectly the beneficial owner of three percent
(3%) or more of the Company’s outstanding Common Stock, or (B) he or she is an
affiliate of any person or group of persons or entity or group of entities who
individually or in the aggregate are directly or indirectly the beneficial
owner(s) of three percent (3%) or more of the Company’s outstanding Common
Stock.  All Options shall be automatically granted in accordance with the terms
set forth in Section 4 hereof.

 

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director’s relationship with the Company at any time.

 

6.             Term of Plan.  The Plan shall become effective upon the earlier
to occur of its adoption by the Board or its approval by the shareholders of the
Company as described in Section 16 of the Plan.  It shall continue in effect for
a term of ten (10) years unless sooner terminated under Section 11 of the Plan.

 

7.             Form of Consideration. The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall consist of (i) cash, (ii) check, (iii) other shares which (x) in the case
of Shares acquired upon exercise of an Option, have been owned by the Optionee
for more than six (6) months on the date of surrender, and (y) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised, (iv) consideration
received by the Company under a cashless exercise program implemented by the
Company in connection with the Plan, or (v) any combination of the foregoing
methods of payment.

 

8.             Exercise of Option.

 

(a)           Procedure for Exercise: Rights as a Shareholder. Any Option
granted hereunder shall be exercisable at such times as are set forth in Section
4 hereof; provided, however,

 

4

--------------------------------------------------------------------------------


 

that no Options shall be exercisable until shareholder approval of the Plan in
accordance with Section 16 hereof has been obtained.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7 of the Plan. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b)           Termination of Continuous Status as a Director. Subject to Section
10 hereof, in the event an Optionee’s status as a Director terminates (other
than upon the Optionee’s death or total and permanent disability (as defined in
Section 22(e)(3) of the Code)), the Optionee may exercise his or her Option, but
only within three (3) months following the date of such termination, and only to
the extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of its ten (10) year
term). To the extent that the Optionee was not entitled to exercise an Option on
the date of such termination, and to the extent that the Optionee does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

 

(c)           Disability of Optionee. In the event Optionee’s status as a
Director terminates as a result of total and permanent disability (as defined in
Section 22(e)(3) of the Code), the Optionee may exercise his or her Option, but
only within twelve (12) months following the date of such termination, and only
to the extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of its ten (10) year
term).  To the extent that the Optionee was not entitled to exercise an Option
on the date of termination, or if he or she does not exercise such Option (to
the extent otherwise so entitled) within the time specified herein, the Option
shall terminate.

 

(d)           Death of Optionee.  In the event of an Optionee’s death, the
Optionee’s estate or a person who acquired the right to exercise the Option by
bequest or inheritance may exercise the Option, but only within twelve (12)
months following the date of death, and only to the extent that the Optionee was
entitled to exercise it on the date of death (but in no event later than the
expiration of its ten (10) year term). To the extent that the Optionee was not
entitled to exercise an Option on

 

5

--------------------------------------------------------------------------------


 

the date of death, and to the extent that the Optionee’s estate or a person who
acquired the right to exercise such Option does not exercise such Option (to the
extent otherwise so entitled) within the time specified herein, the Option shall
terminate.

 

9.             Non-Transferability of Options.  An Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descentor distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee.

 

10.           Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.

 

(a)           Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share covered by each such outstanding Option, and the number of
Shares issuable pursuant to the automatic grant provisions of Section 4 hereof
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Option has not
been previously exercised, it shall terminate immediately prior to the
consummation of such proposed action.

 

(c)           Merger or Asset Sale.  In the event of a merger of the Company
with or into another corporation or the sale of substantially all of the assets
of the Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
“Successor Corporation”).  If an Option is assumed or substituted for, the
Option or equivalent option shall continue to be exercisable as provided in
Section 4 hereof for so long as the Optionee serves as a Director or a director
of the Successor Corporation. Following such assumption or substitution, if the
Optionee’s status as a Director or director of the Successor Corporation, as
applicable, is terminated other than upon a voluntary resignation by the
Optionee, the Option or option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable.  Thereafter, the Option
or option shall remain exercisable in accordance with Sections 8(a) through (d)
above.

 

If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.

 

6

--------------------------------------------------------------------------------


 

For the purposes of this Section 10(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
If such consideration received in the merger or sale of assets is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

 

11.           Amendment and Termination of the Plan.

 

(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend, or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the rights of
any Optionee under any grant theretofore made, without his or her consent. In
addition, to the extent necessary and desirable to comply with any applicable
law, regulation or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required.

 

(b)           Effect of Amendment or Termination.  Any such amendment or
termination of the Plan shall not affect Options already granted and such
Options shall remain in full force and effect as if this Plan had not been
amended or terminated.

 

12.           Time of Granting Options. The date of grant of an Option shall,
for all purposes, be the date determined in accordance with Section 4 hereof.

 

13.           Conditions Upon Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of

 

7

--------------------------------------------------------------------------------


 

the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

14.           Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

15.           Option Agreement. Options shall be evidenced by written option
agreements in such form as the Board shall approve.

 

16.           Stockholder Approval.  Stockholder approval of amendments to the
Plan shall be obtained in the degree and manner required under applicable state
and federal law and any stock exchange rules.

 

8

--------------------------------------------------------------------------------


 

PEREGRINE SYSTEMS, INC.

 

DIRECTOR STOCK OPTION AGREEMENT

 

 

Peregrine Systems, Inc., a Delaware corporation (the “Company”), has granted to
                                                        (the “Optionee”), an
option to purchase a total of                                (              )
shares of the Company’s Common Stock (the “Optioned Stock”), at the price
determined as provided herein, and in all respects subject to the terms,
definitions, and provisions of the Company’s 1997 Director Option Plan (the
“Plan”) adopted by the Company, which is incorporated herein by reference.  The
terms defined in the Plan shall have the same defined meanings herein.

 

1.             Nature of the Option.  This Option is a nonstatutory option and
is not intended to qualify for any special tax benefits to the Optionee.

 

2.             Exercise Price.  The exercise price is $              for each
share of Common Stock.

 

3.             Exercise of Option.  This Option shall be exercisable during its
term in accordance with the provisions of Section 8 of the Plan as follows:

 

(i)            Right to Exercise.

 

(a)           This Option shall become exercisable in installments cumulatively
with respect to twenty-five percent (25%) of the Optioned Stock on the first
anniversary of the date of grant, and six and one-quarter percent (6.25%) of the
Optioned Stock on the last day of each consecutive three month period thereafter
so that one hundred percent (100%) of the Optioned Stock shall be exercisable
four (4) years after the date of grant.  In no event shall any Option be
exercisable prior to the date the shareholders of the Company approve the Plan.

 

(b)           This Option may not be exercised for a fraction of a share.

 

(c)           In the event of Optionee’s death, disability, or other termination
of service as a Director, the exercisability of the Option shall be governed by
Section 8 of the Plan.

 

(ii)           Method of Exercise.  This Option shall be exercisable by written
notice which shall state the election to exercise the Option and the number of
Shares in respect of which the Option is being exercised.  Such written notice,
in the form attached hereto as Exhibit A, shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company.  The written notice shall be accompanied by payment of the exercise
price.

 

4.             Method of Payment.  Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of the Optionee:

 

(i)            cash;

 

(ii)           check;

 

(iii)          surrender of other shares which (x) in the case of Shares
acquired upon exercise of an Option, have been owned by the Optionee for more
than six (6) months on the date of surrender, and (y) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option shall be exercised; or

 

(iv)          delivery of a properly executed exercise notice together with such
other documentation as the Company and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price.

 

5.             Restrictions on Exercise.  This Option may not be exercised if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable

 

1

--------------------------------------------------------------------------------


 

federal or state securities or other law or regulations, or if such issuance
would not comply with the requirements of any stock exchange upon which the
Shares may then be listed.  As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

 

6.             Non-Transferability of Option.  This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by the
Optionee.  The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

7.             Term of Option.  This Option may not be exercised more than ten
(10) years from the date of grant of this Option, and may be exercised during
such period only in accordance with the Plan and the terms of this Option.

 

8.             Taxation Upon Exercise of Option.  Optionee understands that,
upon exercise of this Option, he or she will recognize income for tax purposes
in an amount equal to the excess of the then Fair Market Value of the Shares
purchased over the exercise price paid for such Shares.  Since the Optionee is
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended,
under certain limited circumstances the measurement and timing of such income
(and the commencement of any capital gain holding period) may be deferred, and
the Optionee is advised to contact a tax advisor concerning the application of
Section 83 in general and the availability a Section 83(b) election in
particular in connection with the exercise of the Option.  Upon a resale of such
Shares by the Optionee, any difference between the sale price and the Fair
Market Value of the Shares on the date of exercise of the Option, to the extent
not included in income as described above, will be treated as capital gain or
loss.

 

DATE OF GRANT:

 

 

 

 

 

 

 

 

PEREGRINE SYSTEMS, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof.  Optionee hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Board upon any questions
arising under the Plan.

 

 

Dated:

 

 

 

 

 

 

 

 

Optionee

[Peregrine Systems 1997 Director Option Plan — Option Agreement Signature Page]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIRECTOR STOCK OPTION EXERCISE NOTICE

 

 

Peregrine Systems, Inc.

12670 High Bluff Drive

San Diego, California  92130

 

Attention:  Corporate Secretary

 

1.             Exercise of Option.  The undersigned (“Optionee”) hereby elects
to exercise Optionee’s option to purchase               shares of the Common
Stock (the “Shares”) of Peregrine Systems, Inc. (the “Company”) under and
pursuant to the Company’s 1997 Director Option Plan and the Director Option
Agreement dated                      (the “Agreement”).

 

2.             Representations of Optionee.  Optionee acknowledges that Optionee
has received, read, and understood the Agreement.

 

3.             Federal Restrictions on Transfer.  Optionee understands that the
Shares must be held indefinitely unless they are registered under the Securities
Act of 1933, as amended (the “1933 Act”), or unless an exemption from such
registration is available, and that the certificate(s) representing the Shares
may bear a legend to that effect.  Optionee understands that the Company is
under no obligation to register the Shares and that an exemption may not be
available or may not permit Optionee to transfer Shares in the amounts or at the
times proposed by Optionee.

 

4.             Tax Consequences.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultant(s) Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

5.             Delivery of Payment.  Optionee herewith delivers to the Company
the aggregate purchase price for the Shares that Optionee has elected to
purchase and has made provision for the payment of any federal or state
withholding taxes required to be paid or withheld by the Company.

 

6.             Entire Agreement.  The Agreement is incorporated herein by
reference.  This Exercise Notice and the Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof.  This Exercise Notice and the Agreement are governed by California law
except for that body of law pertaining to conflict of laws.

 

Submitted by:

 

Accepted by:

 

 

 

 

 

OPTIONEE:

 

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

3611 Valley Centre Drive

 

 

 

San Diego, California 92130

 

 

 

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

1

--------------------------------------------------------------------------------
